Citation Nr: 9920729	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  95-15 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1982 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for 
service connection for a left knee disorder.  The veteran 
filed a timely appeal to this adverse determination.

When this matter was previously before the Board in March 
1998 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.


FINDING OF FACT

The veteran has not presented competent evidence that his 
current left knee disorder is related to a disease or injury 
incurred in service.


CONCLUSION OF LAW

The veteran's claim for service connection for a left knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

The veteran contends that the RO erred in denying his claim 
for service connection for a left knee disorder.  In support 
of his contention, he maintains that he injured his left knee 
while in service, which has resulted in a current left knee 
disorder.  Specifically, he asserts that he originally 
injured his left knee while playing basketball in the mid-
1980s, at which time he suffered swelling and pain, and was 
given a brace and crutches, which he was required to use for 
the next month.  He also claims that the nature of his job 
aboard a Navy submarine contributed to his current knee 
problems, as he was exposed to constant vibrations, 
frequently had to climb and descend ladders, and was required 
to remain in a sitting position for up to 6 hours at a time.  
A favorable determination has therefore been requested.

Evidence relevant to the veteran's service connection claim 
includes his service medical records, which indicate a single 
complaint of left knee pain and swelling in November 1986, 
following a fall on concrete.  X-rays at that time were 
reportedly negative, and the examiner diagnosed a contusion 
to the left knee.  The service medical records contain no 
further reported complaints or diagnoses of, or treatment 
for, left knee problems.  No mention of any treatment for a 
basketball-related injury was recorded, and the veteran's 
November 1993 discharge examination listed his lower 
extremities as "normal."

The first post-service evidence of any left knee disorder is 
found in the report of an April 1994 VA General Medical 
examination.  At that time, the veteran reported having 
clipped his left knee during a basketball game in service.  
After such incident, he related that he had pain and swelling 
in the left knee, and that he saw a physician who took x-
rays.  He stated that he was placed on limited duty and was 
given ice packs and Motrin.  He reported that since that 
time, he had "tiredness" in his left knee.  It was noted 
that despite the veteran's complaints of knee pain, he was 
still able to perform electronics work.  The veteran 
indicated that at the end of the day, his knees were sore, 
but that he did not take any medication.  The veteran 
reported that he was no long able to jog and he could squat 
with difficulty.  The examiner's impression was internal 
derangement of the left knee. 

In April 1994, the veteran also underwent a VA orthopedic 
examination.  At that time, the veteran complained of having 
left knee pain.  He denied any discrete injury to the left 
knee, but indicated that he had had pain in the left knee for 
about the previous eight years, which had been exacerbated 
while working on submarines during service.  The veteran 
denied experiencing any swelling or locking of the left knee, 
but indicated that it would occasionally give way.  X-rays 
indicated no abnormalities.  The impression of the examiner 
was patellofemoral stress syndrome with medial joint line 
pain.  

In September 1997, the veteran testified at a hearing before 
the undersigned Board Member.  At that time, he stated that 
shortly after service in 1993, he received treatment for his 
left knee.  He asserted that in the summer of 1993, he had 
gone to the Great Lakes Naval Hospital where he went through 
the normal tests, but that they did not reveal anything.  The 
veteran then indicated that he had gone to "Madison" on two 
occasions and that during the second visit, a magnetic 
resonance imaging (MRI) scan was performed.  At that same 
time, he was told that he had "sonar's knee," which was 
purportedly related to service by the examining physician.  
He related that the last time he had gone to "Madison" was 
in late 1993.  

In March 1998, subsequent to the veteran's testimony at the 
September 1997 hearing, the Board remanded the veteran's 
claim to the RO for further development.  Specifically, the 
RO was instructed to attempt to obtain any records pertaining 
to treatment provided for the veteran's left knee disorder 
from the VA Medical Center (VAMC) in Madison, Wisconsin.  

In January 1999, a response was received from the VAMC in 
Madison, Wisconsin.  This response indicated that the veteran 
had not visited this facility except at the time of two VA 
examinations, performed in April 1994 and November 1998.  The 
Board notes that VA examination reports for both dates are 
already of record in the veteran's claims file (the November 
1998 examination report was an audiological examination, 
unrelated to the present claim).

A review of this medical evidence indicates that the veteran 
clearly suffers from a current left knee disorder.  However, 
the Board has found no competent medical evidence to link the 
veteran's current left knee disorder to any disease or injury 
incurred in service, including the single instance of 
treatment for left knee pain following a fall in 1986.  
Indeed, the only evidence purporting to link the left knee 
disorder to any incident of service, to include the alleged 
inservice injury sustained while playing basketball, consists 
of statements made by the veteran himself in various 
correspondence sent to the VA and during the course of his 
September 1997 Travel Board hearing.  The Board does not 
doubt the sincerity of the veteran's belief in this claimed 
causal connection.  However, as the veteran has not been 
shown to be a medical expert, he is not competent to express 
an authoritative opinion regarding the medical etiology of a 
current disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5  (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit, in which the Court held that an 
appellant does not meet his or her burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the appellant presents 
lay testimony by persons not competent to offer medical 
opinions.  Thus, the Board finds that the veteran's lay 
opinions do not provide competent evidence of the required 
nexus.  

The Board notes further that with respect to the provisions 
set forth in Savage, supra, the evidence does not indicate 
that the veteran had a chronic left knee disorder in service.  
Further, even accepting the veteran's assertions of 
continuity of symptomatology relating to his left knee since 
service for purposes of determining whether a well-grounded 
claim has been presented, there is no medical opinion linking 
a current left knee disorder to that symptomatology.  Savage, 
10 Vet. App. at 495.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for a left knee disorder, and the claim must be 
denied on that basis.  As the duty to assist is not triggered 
here by the submission of a well-grounded claim, the Board 
finds that VA has no obligation to further develop the 
veteran's claim.  See Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the veteran's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the veteran in this case.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for a left knee disorder.  Although the veteran 
alleged that he received treatment for this disorder from the 
Madison, Wisconsin VAMC in 1993, the Board observes that such 
records have been requested by the RO, without success.  
Accordingly, there is no further duty on the part of VA to 
inform the veteran of the evidence necessary to complete his 
application for this benefit.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).



ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for a left knee disorder is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

